SLEET, Judge.
Ednol Antonio Hanna III appeals the denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the postconviction court’s denial of his motion without comment. However, as it appears that Hanna, who was a juvenile at the time of his offense, may be entitled to relief from his life sentence for robbery with a firearm under Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), our affirmance is without prejudice for Hanna to raise this claim in a motion to correct illegal sentence. See Fla. R.Crim. P. 3.800(a).
Affirmed.
DAVIS, C.J., and ALTENBERND, J., Concur.